             Case 14-14985-RAM   Doc 102   Filed 09/06/19   Page 1 of 2




     ORDERED in the Southern District of Florida on September 5, 2019.




                                                   Robert A. Mark, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________
                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                           www.flsb.uscourts.gov


  IN RE:                                         CASE NO: 14-14985-BKC-RAM
  HEIDY FERNANDEZ,
                     DEBTOR(S).
                               /


                     ORDER DISMISSING CHAPTER 13 CASE


        THIS CASE came to be heard on August 13, 2019, upon the Trustee’s
  Motion to Dismiss Case, or in the alternative Motion to Modify Plan,
  and based on the record, it is
        ORDERED as follows:
        1.   This case is hereby dismissed as pending issues with (ECF
  #99) has not been resolved by the seven day deadline.
        2.   All pending motions are denied as moot.
        3.   The trustee shall file a final report prior to the
  administrative closing of the case.
        4. (If applicable) the debtor shall immediately pay to the
  Clerk, U.S. Court, C. Clyde Atkins United States Courthouse, 301




                                       1
            Case 14-14985-RAM   Doc 102   Filed 09/06/19   Page 2 of 2



North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the balance
of the filing fee as required by Local Rule 1017-2(E). Any funds
remaining with the trustee shall be applied to this balance and the
trustee must dispose of any funds in accordance with the Bankruptcy
Code, and Local Rule 1017-2(F), unless otherwise ordered by the court.
The court will not entertain a motion for reconsideration of this
order unless all unpaid fees are paid at the time the motion is filed.
     5. A motion to rehear, reconsider, or reinstate a dismissed
case must be filed in accordance with the requirements of Local Rule
9013-1(E).
     6. The clerk of court is directed to refuse to accept for filing
any future voluntary petitions submitted by this debtor if the refiling
violates a prior order of the court or if the petition is accompanied
by an Application to Pay Filing Fee in Installments and filing fees
remain due from any previous case filed by the debtor.


                                    ###

PREPARED BY:

NANCY K.   NEIDICH, ESQUIRE
STANDING   CHAPTER 13 TRUSTEE
P.O. BOX   279806
MIRAMAR,   FL 33027-9806

THE CLERK OF COURT is directed to mail a conformed copy of this Order to
all creditors and interested parties immediately upon receipt thereof.




                                      2
